DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: [0094] recites that Z36 and Z37 both acquire information at a distance of 100m, in contrast with Fig. 3; [0106] recites “turn off the narrow angle front camera Z31 of the cameras 230 at a speed of 80 km” where Examiner Applicant intended to recite “turn off the narrow angle front camera Z31 of the cameras 230 at a speed of 80 km or less”.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 includes the functional limitation “a controller configured to determine… a detection area for acquiring the vehicle surround information… based on… a risk level for each sensor channel”; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved.  Applicant’s specification recites “applying a risk determination algorithm for each sensor channel”, but fails to disclose any algorithm for the same. The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP §2163.03(V).
Claim(s) 2-10 depend(s) upon claim 1, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim 3 includes the functional limitation “the controller performs an autonomous driving algorithm”; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved.  The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP §2163.03(V).
Claim 9 includes the functional limitation “wherein the controller determines a sensor determined risk level for each sensor channel that has a high risk… determines a sensor determined risk level for each sensor channel that has a low risk”; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved.  The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP §2163.03(V).
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a controller configured to determine… a detection area for acquiring the vehicle surround information… based on… a risk level for each sensor channel”, the language of the claim fails to make clear the meaning of the term “a risk level for each sensor channel”, and Applicant’s specification as originally filed fails to describe the feature in such a way that a person of ordinary skill in the art would be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim(s) 2-10 depend(s) upon claim 1, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Claim 7 recites “the controller changes a maximum viewing distance of each camera… to a predetermined value corresponding to each camera”, the language of the claim fails to make clear under what circumstances the maximum viewing distance of each camera is changed, what value the “maximum viewing distance” is changed from, or under what circumstances the “maximum viewing distance” deviates from “a predetermined value corresponding to each camera”. 
	Claim 9 recites “wherein the controller determines a sensor determined risk level for each sensor channel that has a high risk… determines a sensor determined risk level for each sensor channel that has a low risk”, the language of the claim fails to make clear the meaning of the term “determines a sensor determined risk level”, and Applicant’s specification as originally filed fails to describe the feature in such a way that a person of ordinary skill in the art would be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura et al. (US 2021/0216208).
In regard to claim 1: Takemura et al. discloses a vehicle, comprising: an information acquirer configured to acquire vehicle surround information (see [0046]); a speed sensor configured to acquire vehicle speed (see [0047]); and a controller configured to determine vehicle stopping distance based on the vehicle speed (see [0057]) and to determine a detection area for acquiring the vehicle surround information by the information acquirer based on the stopping distance and a risk level for each sensor channel (see [0057]), wherein the detection area includes the stopping distance relative to the vehicle (see [0057], [0071]).
In regard to claim 2: Takemura et al. discloses the vehicle according to claim 1, wherein the controller acquires the vehicle surround information by expanding the detection area to a predetermined extended detection area based on a speed increase of the vehicle speed and the risk level for each sensor channel when the vehicle speed exceeds a predetermined speed (see [0057], [0172]).
In regard to claim 3: Takemura et al. discloses the vehicle according to claim 2, wherein the controller performs an autonomous driving algorithm based on the vehicle surround information acquired at the extended detection area (see [0045], [0047]).
In regard to claim 4: Takemura et al. discloses the vehicle according to claim 1, wherein the controller acquires the vehicle surround information by reducing the detection area to a predetermined reduced detection area based on a speed decrease of the vehicle speed and the risk level for each sensor channel when the vehicle speed is less than a predetermined speed (see [0057], [0172]).
	In regard to claim 5: Takemura et al. discloses the vehicle according to claim 4, wherein the information acquirer includes a radar sensor and a lidar sensor (see [0048], [0191]), and wherein the controller performs a high precision autonomous driving algorithm by changing resolution of the radar sensor and the lidar sensor based on the vehicle speed and the risk level for each sensor channel when the vehicle speed is less than the predetermined speed (see [0057], [0172]).
	In regard to claim 6: Takemura et al. discloses the vehicle according to claim 4, wherein the controller reduces power consumed in acquiring the vehicle surround information to a predetermined value (see [0175]).
	In regard to claim 7: Takemura et al. discloses the vehicle according to claim 1, wherein the information acquirer includes at least one camera (see [0043], [0050]), and wherein the controller changes a maximum viewing distance of each camera of the at least one camera to a predetermined value corresponding to each camera of the at least one camera (see [0057]).
	In regard to claim 8: Takemura et al. discloses the vehicle according to claim 1, wherein the information acquirer obtains weather information of a road on which the vehicle travels (see [0158]), and wherein the controller determines the detection area based on the weather information and the vehicle speed (see [0159]).
	In regard to claim 9: Takemura et al. discloses the vehicle according to claim 1, wherein the information acquirer includes a first sensor and a second sensor (see [0057], Fig. 5), and wherein the controller determines a sensor determined risk level for each sensor channel that has a high risk as the first sensor (see [0057], Fig. 5), determines a sensor determined risk level for each sensor channel that has a low risk as the second sensor (see [0057], Fig. 5), and reduces the data acquisition area of the first sensor to a predetermined reduction area, and extends the data acquisition area of the second sensor to a predetermined extension range (see [0059]).
	In regard to claim 10: Takemura et al. discloses the vehicle according to claim 1, wherein the controller receives a vehicle driving mode from a user (see [0180] through [0183]) and determines a width of the detection area for acquiring the vehicle surround information based on the vehicle driving mode input by the user (see [0183], [0057], Fig. 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kameyama et al. (US 2020/0124729) discloses a system and method for laser distance measurement with adjustable measuring range. Kuo et al. (US 2019/0204829) discloses a system and method for classifying and preventing driving risk.  
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669